Exhibit ARTICLES OF AMENDMENT OF BIMINI CAPITAL MANAGEMENT, INC. Bimini Capital Management, Inc., a Maryland corporation (which is hereinafter referred to as the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: First:The Articles of Incorporation of the Corporation are hereby amended as follows: Article XIII, Section 9, clause (i) is amended in its entirety to read as follows: (i) Subject to the limitations provided below, the Board of Directors may from time to time increase or decrease the Ownership Limit and increase or decrease an Excepted Holder Ownership Limit; provided, however, that any decrease shall only apply prospectively for stockholders owning more than the decreased Ownership Limit as of the date of the change (other than a decrease as a result of a retroactive change in existing law that would require a decrease to retain REIT status, in which case such decrease shall be effective immediately).
